UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-10898
                           Summary Calendar
                        _____________________

               In the Matter of:    HAROLD W. SMITH, III,

                                                              Debtor,
         ----------------------------------------------

                        HAROLD W. SMITH, III,
                                                            Appellant,

                                   versus

                      UNITED STATES OF AMERICA,

                                                            Appellee.

        ________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:94-CV-788-E)
        ________________________________________________
                          June 20, 1996

Before DAVIS, BARKSDALE, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Harold Smith asserts, pro se, that the district court erred in

dismissing his appeal of the bankruptcy court's denial of his

request for judicial disqualification and in affirming its orders

granting the Government's motion to compel debtor to file tax

returns and denying debtor's motion to quash.


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Pursuant to FED. R. APP. P. 3(c), a notice of appeal must

"designate the judgment, order, or part thereof appealed from".

Smith's notice of appeal to the district court designated only the

bankruptcy court's order of October 11, 1994, not its July 14,

1994,   order   denying   judicial   disqualification.      Because   the

district court lacks subject-matter jurisdiction over orders not

designated in a timely notice of appeal, Cole v. Tuttle, 540 F.2d
206, 207 (5th Cir. 1976), Smith's appeal of the July 14, 1994,

order was properly dismissed.

     The district court did not abuse its discretion in affirming

the orders compelling Smith to file tax returns and denying his

motion to quash, because the bankruptcy court had sufficient

authority pursuant to General Order 93-1 § 9(i), from the Local

Bankruptcy Rules of the United States Bankruptcy Court for the

Northern District of Texas, and the Bankruptcy Code, 11 U.S.C.

§105(a), to compel Smith to file those returns.

     For the foregoing reasons, the judgment is

                                                         AFFIRMED.




                                     2